Citation Nr: 0943391	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  99-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently described for rating purposes as right 
total knee replacement times two and currently rated as 30 
percent disabling.   

2.  Entitlement to an increased rating for residuals of left 
knee surgery with instability, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease, left knee, with limitation of motion, currently 
rated as 10 percent disabling.  

4.  Entitlement to an effective date prior to March 10, 1998, 
for compensable ratings for bilateral knee disabilities. 

5.  Entitlement to an effective date prior to April 10, 1992, 
for the grant of service connection for bilateral knee 
disabilities.

6.  Entitlement to service connection for right foot 
disability, to include as secondary to the Veteran's service-
connected bilateral knee disability.  

7.  Entitlement to service connection for low back 
disability, to include as secondary to the Veteran's service-
connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from November 
1980 to November 1984.

Regarding the Veteran's knees, this matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The February 1999 
rating decision increased the rating for right knee 
disability from 0 percent to 20 percent, effective from March 
10, 1998; the rating decision increased the rating for left 
knee disability from 0 percent to 10 percent, effective from 
March 10, 1998.  The Veteran's notice of disagreement was 
received in April 1999.  Review of subsequent statements from 
the Veteran and his representative show that the Veteran was 
in disagreement with the ratings assigned as well as the 
effective date of the increase in the ratings.  A statement 
of the case was issued in April 1999, and a substantive 
appeal was received in May 1999.  

Regarding the low back disability and right foot disability 
issues, these matters come before the Board on appeal from an 
August 2004 rating decision by an RO of the VA.  The 
Veteran's notice of disagreement was received in June 2005.  
A statement of the case was issued in November 2005; however, 
the Veteran had moved.  The statement of the case was 
reissued in July 2006 to the Veteran's correct mailing 
address.  In the meantime, a substantive appeal was received 
in February 2006 from the Veteran's representative.  

An RO hearing was scheduled for November 2000; however, the 
Veteran cancelled the hearing.  The Veteran was scheduled for 
a Board hearing in March 2009, but the Veteran failed to 
appear.  

The issues of entitlement to service connection for right 
foot/right ankle disability and for low back disability, and 
the issue of entitlement to an effective date prior to March 
10, 1998, for compensable ratings for the Veteran's bilateral 
knee disabilities  are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 28, 2003, the Veteran's service-connected 
right knee degenerative joint disease with limitation of 
motion was manifested by extension to 0 degrees, and flexion 
not limited to 30 degrees.  

2.  From August 28, 2003 to May 21, 2004, the Veteran's 
service-connected right knee degenerative joint disease with 
limitation of motion was manifested by extension to 20 
degrees and flexion to 75 degrees.

3.  From May 21, 2004, to the Veteran's service-connected 
right knee degenerative joint disease with limitation of 
motion is manifested by extension not more than -5 degrees 
and flexion not less than 110 degrees.  

4.  From March 10, 1998 to January 31, 2002, the Veteran's 
service-connected residuals of right knee surgery with 
instability was manifested by moderate instability.  

5.  From April 1, 2002 to July 14, 2003, the Veteran's 
service-connected residuals of right knee surgery with 
instability was manifested by moderate instability.  

6.  From July 14, 2003 to July 29, 2005, the Veteran's 
service-connected residuals of right knee surgery with 
instability was manifested by severe instability.  

7.  From September 1, 2007, the Veteran's service-connected 
right knee total replacement times two has been  manifested 
by severe instability. 

8.  The Veteran's service-connected residuals of left knee 
surgery with instability are manifested by slight 
instability. 

9.  The Veteran's service-connected left knee degenerative 
joint disease with limitation of motion is manifested by 
extension to 0 degrees, and flexion not less than 110 
degrees.  

10.  By rating decision in November 1992, service connection 
was established for the Veteran's bilateral knee 
disabilities, effective from April 10, 1992; the Veteran did 
not initiate an appeal by filing a timely notice of 
disagreement.   


CONCLUSIONS OF LAW

1.  The criteria for ratings for the Veteran's service-
connected degenerative joint disease, right knee, with 
limitation of motion were met as follows:

      10 percent (but no higher) from September 10, 1998, to 
August 28, 2003;

      30 percent (but no higher) from August 28, 2003, to May 
21, 2004;

      10 percent (but no higher) from May 21, 2004, to July 
29, 2005. 

38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Code 5010 (2009).

2.  The criteria for ratings for the Veteran's service-
connected residuals of right knee surgery with instability, 
with right total knee replacement were met as follows:

      20 percent (but no higher) from March 10, 1998, to 
January 31, 2002;

      100 percent  from January 31, 2002 to April 1, 2002;

      20 percent (but no higher) from April 1, 2002, to July 
14, 2003;
     
      30 percent (but no higher) from July 14, 2003, to July 
29, 2005. 

38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Code 5257 (2009).

3.  The criteria for ratings for the Veteran's service-
connected right total knee replacement times two are met as 
follows:

      100 percent  from July 29, 2005, to September 1, 2007;
     
      30 percent (but no higher) from September 1, 2007. 

38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Code 5257 (2009).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
residuals of left knee surgery with instability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a and Code 5257 (2008).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
left knee degenerative joint disease with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 
5010 (2008).

6.  The criteria for an effective date prior to April 10, 
1992, for the grant of service connection for bilateral knee 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009); .  Rudd v. Nicholson, 20 
Vet.App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding right foot disability, the appellant provided pre-
adjudication notice regarding secondary service connection 
claims in November 2002, September 2003 and April 2004.  
Regarding earlier effective date, the Veteran was provided 
pre-adjudication notice in April 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The Board further notes that the RO provided the appellant 
with additional notice for right foot disability in March 
2006 and April 2007, subsequent to the August 2004 rating 
decision.  For bilateral knees, the RO provided the appellant 
with notice in September 2003, February 2005, March 2006, and 
April 2007, subsequent to the February 1999 adjudication.  
Additionally, the RO provided the appellant with notice for 
earlier effective date claim in March 2006 subsequent to the 
August 2004 rating decision.  

The September 2003, February 2005, March 2006, and April 2007 
notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
 
While September 2003, February 2005, March 2006 and April 
2007 notices for bilateral knees were not provided prior to 
the February 1999 adjudication; and while the March 2006 
notice for earlier effective date was not provided prior to 
the August 2004 rating decision, the claimant has had the 
opportunity to submit additional argument and evidence.    

The claims for bilateral knees were subsequently 
readjudicated in a February 2002 rating decision.  The claims 
for bilateral knees were also readjudicated in a February 
2002 (which was resent in May 2002 to an updated address), 
May 2005 (which was resent in June 2005 to an updated 
address), October 2006, and September 2007 supplemental 
statements of the case following the provision of notice in 
September 2003, February 2005, March 2006 and April 2007.  
The claims for earlier effective date were subsequently 
readjudicated in a September 2007 supplemental statement of 
the case following the provision of notice in March 2006.    

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, September 2003, April 2004, February 2005, March 2006 
and April 2007 letters informed the appellant of what 
evidence was required to substantiate the increased rating 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession.    

Review of the record leads the Board to conclude that the 
Veteran effectively had actual knowledge of the essential 
elements discussed by the Court in Vazquez.  The March 2006 
and April 2007 letters to the Veteran advised him that in 
determining the rating, VA would look to the nature and 
symptoms of his disability, the severity and duration, and 
the impact on employment.  Moreover, the Veteran was given a 
list of examples of the types of evidence which would be 
pertinent to his claim and advised to give such evidence to 
VA or tell VA about it.  

At any rate, the Board notes that the United States Court of 
Appeals for the Federal Circuit recently vacated the holding 
of the Veteran's Court in Vazquez-Flores which required the 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

Duty to Assist

VA has obtained service, VA and private treatment records, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran VA examinations for the knees in September 1998, 
November 2001, May 2004, July 2005 and August 2007; and for 
his right foot in August 2007.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran and his representative have not contended otherwise.  

The Board acknowledges that in the back of volume 3 of the 
claims file, there is a copy of page 2 of an unidentified 
treatment record.  The Board notes that this is a duplicate 
copy of the June 1997 letter to Michael W. Dennis, M.D. from 
Babak Arvanaghi, M.D.  The completed copy of the document is 
also located in volume 3           of the claims file.

The Board further acknowledges that the attachment to a July 
2003 letter of the Veteran's congressman appears incomplete.  
The Board has reviewed the attachment, which is a letter from 
the Veteran.  The Board notes that additional development is 
not necessary to obtain the complete letter given that the 
Veteran's letter provided a chronological narrative of 
treatment and contact with the VA.  As noted above, the 
Veteran's VA treatment records have been obtained and 
associated with his claims file.  Moreover, letters submitted 
by the Veteran and his representatives that are specifically 
addressed to the VA have also been associated with his claims 
file.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

As an initial matter, the Board notes the following.  By 
rating decision in August 1998, the RO assigned a 20 percent 
rating effective March 10, 1998 for residuals of right knee 
surgery with instability; and a 10 percent rating effective 
March 10, 1998 for residuals of left knee surgery with 
instability.  The Veteran perfected appeal.  By rating 
decision in February 2002, the RO assigned a 10 percent 
rating each for degenerative joint disease right knee and 
left knee with limitation of motion effective September 10, 
1998; and continued the 20 percent rating for residuals of 
right knee surgery with instability and 10 percent rating for 
residuals of left knee surgery with instability.  

By rating decision in September 2003, the RO assigned a 100 
percent rating effective January 31, 2002 based on treatment 
necessitating convalescence; and a 20 percent rating resumed 
from March 1, 2003, the date following convalescence.  By 
rating decision October 2003, a 100 percent rating was 
assigned for two months effective January 31, 2002 based on 
treatment necessitating convalescence; and a 20 percent 
evaluation was assigned from April 1, 2002, the date 
following convalescence.  By rating decision in March 2004, 
the RO found a clear and unmistakable error was made in the 
September 2003 rating decision, and assigned a 100 percent 
rating for two months effective January 31, 2002 based on 
treatment necessitating convalescence.  Consequently a 20 
percent rating was assigned from April 1, 2002.  

By rating decision in May 2005, the RO increased the 
evaluation of the Veteran's residuals of right knee surgery 
with instability to 30 percent from July 14, 2003.  By rating 
decision in September 2005, a 100 percent rating was assigned 
effective July 29, 2005 based on treatment necessitating 
convalescence for right total knee replacement; and a 30 
percent evaluation was restored from September 1, 2006.  By 
rating decision in October 2006, the RO extended the 
temporary total evaluation for right total knee replacement 
to September 1, 2007; and a 30 percent rating was assigned 
from September 1, 2007.    

As a result of the above rating actions, during the period 
prior to July 29, 2005, the Veteran had two separately rated 
right knee disabilities:  residuals of right knee surgery 
with instability with right total knee replacement, and 
degenerative joint disease of the right knee with limitation 
of motion.  Effective from July 29, 2005, these two separate 
ratings were terminated and replaced by one right knee rating 
described as right knee total replacement times two.  The 
Board's review will encompass the question of whether higher 
ratings than those assigned by the RO were warranted for any 
of the right knee disabilities during the applicable periods.  

As a result of the RO's rating actions, the Veteran currently 
has two separately rated left knee disabilities:  residuals 
of left knee surgery with instability, rated 10 percent from 
March 10, 1998, and degenerative joint disease of the left 
knee with limitation of motion, rated 10 percent from 
September 10, 1998.  The Board's review will encompass the 
question of whether higher ratings than those assigned by the 
RO were warranted for any of these left knee disabilities 
during the applicable periods.

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   
 
The Board notes at this point that normal flexion of the knee 
is to 140 degrees, and normal extension of the knee is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5010 for arthritis due to trauma 
substantiated by X-ray findings is rated as degenerative 
arthritis, which is found under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Code 5003.  

The appropriate Diagnostic Codes for limitation of motion of 
the knees are Diagnostic Codes 5260 for limitation of flexion 
of the leg and 5261 for limitation of extension of the leg.  
Under Diagnostic Code 5260, a rating of 10 percent is 
warranted for flexion limited to 45 degrees.  A rating of 20 
percent is warranted for flexion limited to 30 degrees.  A 
maximum rating of 30 percent is warranted for flexion limited 
to 15 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5260.    

Under Diagnostic Code 5261, a rating of 10 percent is 
warranted for extension limited to 10 degrees.  A 20 percent 
rating is warranted for extension limited to 15 degrees.  A 
30 percent rating is warranted for extension limited to 20 
degrees.  A 40 percent rating is warranted for extension 
limited to 30 degrees.  A maximum rating of 50 percent is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71, Diagnostic Code 5261.    

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes here that VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), provides 
that where a claimant has both limitation of flexion and 
limitation of extension of the same leg separate ratings 
under diagnostic codes 5260 and 5261 are warranted to 
adequately compensate for functional loss associated with 
injury to the leg.  

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is x-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Veteran's service-connected right knee and left knee 
instability have been rated by the RO under the provisions of 
Diagnostic Codes 5055-5257.  

Under Diagnostic Code 5055 for knee replacement (prosthesis), 
a 30 percent rating is the minimum rating for intermediate 
degrees of residual weakness, pain or limitation of motion 
rated by analogy to Diagnostic Codes 5256 (for ankylosis of 
knee), 5261 (for limitation of extension of leg), or 5262 
(for impairment of tibia and fibula).  A rating of 60 percent 
is warranted for knee replacement with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A maximum rating of 100 percent is 
warranted for 1 year following implantation of prosthesis.  
38 C.F.R. § 4.71, Diagnostic Code 5055.  

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted where there is slight recurrent subluxation or 
lateral instability.  A rating of 20 percent is warranted 
where there is moderate subluxation or lateral instability.  
And a maximum rating of 30 percent is warranted where there 
is severe subluxation or lateral instability.  38 C.F.R. 
§ 4.71, Diagnostic Code 5257.  

Degenerative Joint Disease of the Right Knee
With Limitation of Motion

The Board notes that the September 1998 VA examination 
reflects range of motion from 0 to 130 degrees with that a 
hyperextensible right knee by possibly as much as 5 degrees.  
The Board notes that the Veteran's right knee has shown range 
of motion was reflected in a January 2002 VA treatment record 
as follows: flexion of 90 degrees to -2 degrees of extension.  
It was noted that the Veteran hyperextended his knee 
approximately 2 degrees.     

From the period from September 10, 1998, to July 29, 2005, 
degenerative joint disease of the right knee with the 
limitation of motion was rated 10 percent disabling.  The 
September 1998 examination did not show that a higher rating 
was warranted.  The next higher rating of 20 percent rating 
was not warranted under Diagnostic Codes 5260 and 5261 since 
flexion was not limited to 30 degrees; there was essentially 
no limitation of extension.

However, beginning August 28, 2003, the Board finds that a 30 
percent rating was warranted under limitation of motion 
criteria.  An August 28, 2003, VA treatment record shows 
moderate swelling with extension to 20 degrees and flexion to 
75 degrees of the right knee.  As noted above, extension 
limited to 20 degrees warrants a 30 percent rating under 
Diagnostic Code 5261.  The Board notes that the next higher 
rating of 40 percent is clearly not warranted since it 
requires a 30 degree limitation of extension.  Moreover, a 
separate rating under Code 5260 was not warranted since 
flexion was not limited to 45 degrees.  

The Board further finds that as of May 21, 2004, only a 10 
percent rating was warranted for right knee limitation of 
motion.  A May 21, 2004 VA examination showed that range of 
motion was from 0 degrees to 115 degrees flexion.  Such 
motion only warrants a 10 percent rating.  The next higher 
rating of 20 percent was not for application under Diagnostic 
Codes 5260 and 5261 since flexion is not limited to 30 
degrees and extension was not limited to 15 degrees, 
respectively.

As noted earlier, a separate rating for degenerative joint 
disease of the right knee with limitation of motion was 
terminated effective July 29, 2005.  

In sum, the Board finds that the degenerative joint disease 
of the right knee was:

      10 percent disabling from September 10, 1998, to August 
28, 2003;

      30 percent disabling from August 28, 2003, to May 21, 
2004;

      10 percent disabling from May 21, 2004, to July 29, 
2005. 

In reaching this determination, the Board has resolved all 
reasonable doubt in the Veteran's favor.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 
(2008).  

Residuals Right Knee Surgery with Instability,
with Right Total Knee Replacement

The Board now turns to consideration of the proper ratings 
for the instability and total knee replacement aspects of the 
right knee disability.  This rating was in effect from March 
10, 1998, until terminated effective July 29, 2005.  During 
the period from March 10, 1998, to July 14 , 2003, this 
disability was rated as 20 percent disabling (except for the 
period from January 31, 2002, to April 1, 2002, when a 
temporary total rating was in effect under 38 C.F.R. § 4.30 
due to the Veteran's first total knee replacement.) 

From March 10, 1998 to January 31, 2002, the Veteran's right 
knee instability was no more than moderate.  On VA 
examination in September 1998, it was noted that there was 
moderate anteroposterior (AP) instability in the right knee 
and minimal lateral instability of the right knee.  A 
November 1999 VA treatment record showed that upon 
examination, both knees were deemed stable.  A January 2000 
private treatment record from Joseph Mariotti, M.D. showed 
that the Veteran's knee was stable.  A September 2001 VA 
treatment record shows that the Veteran complained of 
weakness and instability bilaterally, even though the right 
seemed to be somewhat worse.  The Veteran complained that the 
knee tended to give out or collapse without warning.  He had 
a lot to difficulty going up and down stairs.  It was noted 
that kneeling, squatting, and walking long distances were 
difficult.  It was additionally noted that he could not do 
any running.  When the Veteran was afforded another VA 
examination in November 2001, it was noted that there was 
instability.  It was noted that the Veteran continued to 
experience pain on a daily basis and locking intermittently.  
However, on a VA treatment record dated a few days after the 
November 2001 examination, it was noted that the Veteran had 
good stability.      

The Board notes that from January 31, 2002 to April 1, 2002, 
the Veteran was awarded a 100 percent rating pursuant to 
38 C.F.R. § 4.30 for convalescence.  Accordingly, no further 
discussion is warranted covering this period of time.  

From April 1, 2002, to July 14, 2003, the Veteran's right 
knee instability was also moderate.  An April 2002 VA 
treatment record shows that the Veteran was treated for 
complaints of pain and instability.  
  
From July 14, 2003, to July 29, 2005, the Veteran's right 
knee instability was severe.  A July 2003 treatment record 
from Community Hospital of the Monterey Peninsula shows that 
the Veteran's right knee collapsed.  On VA examination in May 
2004, lateral instability was noted.  An August 2004 
treatment record from Richard V. Ravalin, M.D. shows that the 
Veteran reported significant instability episodes.  A 
December 2004 treatment record also from Dr. Ravalin shows 
that the Veteran stated that his knee was giving way.  In a 
July 2005 private treatment record from Dr. Ravalin, it was 
noted that he had anterior instability.  The 30 percent 
rating assigned by the RO for the period from July 14, 2003, 
to July 29, 2005, is the highest available under Code 5257 
for instability.  

Right Total Knee Replacement Times Two

In recognition of the Veteran's second total knee 
replacement, the separate ratings for right knee limitation 
of motion and for right knee instability were terminated 
effective July 29, 2005, and a temporary total rating was 
assigned under 38 C.F.R. § 4.30 from July 29, 2005, to 
September 1, 2007.  

Effective September 1, 2007, a rating of 30 percent was 
assigned under Code 5257, apparently for severe disability.  
This was based on an August 2007 examination which showed 
range of motion from -5 to 120 degrees with no further 
decrease in motion due to DeLuca factors.  

It appears that the 30 percent rating assigned from September 
1, 2007, accurately reflects the degree of disability.  A 
rating under limitation of motion is not warranted as there 
is no limitation of flexion or limitation of extension to 
warranted compensable ratings under Coded 5260 and 5261.  The 
August 2007 examiner noted no subluxation, but it appears 
that the RO has determined that there is still sufficient 
impairment by analogy under Code 5257 to warrant a 30 percent 
rating.  A 30 percent rating is the highest available under 
Code 5257.  

Consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not appropriate in such a case where the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  See generally Thun v. Peak, 22 
Vet.App. 111 (2008).

Degenerative Joint Disease Left Knee With Limitation of 
Motion

The limitation of motion of the left knee has been rated 10 
percent disabling during the entire course of the appeal.  
After reviewing the totality of the evidence, the Board is 
unable to find that a higher rating is warranted at any time.  
Rating criteria for limitation of motion of the knee have 
been set forth earlier in this decision.  

Although extension for the left knee was reported to 30 
degrees as reflected in a September 1998 VA examination, the 
Board believes that this may be a typographical error given 
that in a subsequent paragraph, the VA examiner stated that 
compared to the right knee which was hyperextensible by 
possibly as much as -5 degrees, the left knee also may be 
slightly hyperextensible, although less so.  Additionally, 
prior and subsequent treatment records show extension to 0 
degrees in the left knee.  The record shows that flexion 
ranged from 120 degrees as reflected in a November 2001 VA 
examination, to 140 degrees as noted in a May 2004 VA 
examination.  Extension was to 0 degrees as reflected in 
various private and VA treatment records, and VA 
examinations.  

Consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not appropriate in such a case where the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  See generally Thun v. Peak, 22 
Vet.App. 111 (2008).



Residuals Left Knee Surgery with Instability

Instability of the left knee has also been rated 10 percent 
disabling during the entire course of the appeal.  Under Code 
5257, such a rating contemplates slight instability. 

The record shows that on VA examination in September 1998, it 
was noted that there was mild AP instability of the left 
knee.  A November 1999 VA treatment record showed that the 
Veteran claimed having many knee dislocations.  When the 
Veteran was afforded a VA examination in November 2001, it 
was noted that there was no instability.  On a VA treatment 
record dated a few days after the November 2001 examination, 
it was noted that the Veteran had good stability.  On VA 
examination in May 2004, it was noted that the Veteran had 
good mediolateral stability in the left knee with collateral 
ligaments intact.  It was noted that Lachman's test was 
positive.  An April 2006 treatment record from Dr. Ravlin 
shows that the Veteran had unstable left knee with Lachman 
and anterior drawer tests.  On VA examination in August 2007, 
it was observed that his knee was stable to varus and valgus 
stress, and anterior and posterior drawer testing as well as 
Lachman testing.  The totality of the evidence shows no more 
than slight instability.  A rating in excess of 10 percent is 
not warranted under Code 5257. 

Effective Date Prior to April 10, 1992, for Service 
Connection

By rating decision in November 1992, service connection was 
established for the Veteran's bilateral knee disabilities, 
effective from April 10, 1992.  Noncompensable ratings were 
assigned for each knee.  The Veteran did not file a notice of 
disagreement from the November 1992 rating decision, and that 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c). 

The Veteran has indicated that he believes an effective date 
back to 1986 is warranted.  However, his claim at this time 
must be denied as a matter of law.  As just noted, the 
November 1992 rating decision is final.  The Veteran did not 
appeal within the appropriate time period.  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that there can be no freestanding 
claim for an earlier effective date because to allow such a 
claim would be contrary to the principle of finality set 
forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet.App. 
296 (2006).  In other words, applicable law afforded the 
veteran a one year period after notice of the decision to 
appeal from the effective date assigned by that decision.  
Since the veteran did not file a timely notice of 
disagreement to initiate an appeal, the finality of the 
effective date precludes an attempt to now claim an earlier 
effective date on grounds other than clear and unmistakable 
error.  


ORDER

The appeal is denied in part and granted in part as follows:

The following ratings for the Veteran's service-connected 
degenerative joint disease, right knee, with limitation of 
motion are warranted:  10 percent (but no higher) from 
September 10, 1998, to August 28, 2003; 30 percent (but no 
higher) from August 28, 2003, to May 21, 2004; 10 percent 
(but no higher) from May 21, 2004, to July 29, 2005. 

The following ratings for the Veteran's residuals of right 
knee surgery with instability, with right total knee 
replacement are warranted:  20 percent (but no higher) from 
March 10, 1998, to January 31, 2002; 100 percent  from 
January 31, 2002 to April 1, 2002; 20 percent (but no higher) 
from April 1, 2002, to July 14, 2003; 30 percent (but no 
higher) from July 14, 2003, to July 29, 2005. 

The following ratings for the right knee total replacement 
times two are warranted:  100 percent from July 29, 2005, and 
30 percent from September 1, 2007. 

Entitlement to a rating in excess of 10 percent for residuals 
of left knee surgery with instability is not warranted. 

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee with limitation 
of motion is not warranted. 

Entitlement to an effective date prior to April 10, 1992, for 
service connection for bilateral knee disabilities is not 
warranted. 


REMAND

Effective Date Prior to March 10, 1998,
 for Compensable Ratings for Bilateral Knee Disabilities

A February 1999 rating decision increased the rating for 
right knee disability from 0 percent to 20 percent, effective 
from March 10, 1998; the rating decision increased the rating 
for left knee disability from 0 percent to 10 percent, 
effective from March 10, 1998.  As noted in the introduction, 
the Veteran filed and completed an appeal from this rating 
decision.  He has appealed both the ratings assigned as well 
as the effective dates for those increased ratings.  The 
matter of the appropriate ratings for the knees has been 
addressed in the various discussions above which show how 
various ratings, as well as separate ratings, have been 
assigned during the period covered by this appeal. 

As for the contention that the 20 percent rating for right 
knee disability and the 10 percent rating for left knee 
disability should be effective prior to March 10, 1998, 
applicable law does provide that to the effective date of a 
VA claim for increase in disability mandates that unless 
specifically provided otherwise, the effective date for the 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The pertinent statute then goes on to specifically 
provide that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).  It does not appear 
that the Veteran's claim for an earlier effective date for 
compensable ratings has been considered in view of certain 
private medical evidence of record during the one year period 
prior to his March 10, 1998, claim for increased ratings. 

Service Connection for Low Back Disability
and for Right Foot Disability

Review of the claims file shows that service connection for 
low back disability and for right foot disability were denied 
by rating decision in March 2003.  The Veteran did not file a 
timely notice of disagreement, and that determination became 
final.  38 U.S.C.A. § 7105(c).  The Veteran subsequently 
files claims for these disabilities, and the RO denied the 
claims by rating decision in August 2004.  The Veteran then 
appealed these two issues to the Board.  It is not entirely 
clear from the record, but it appears that the RO initially 
denied the claims under a new and material evidence analysis 
in the August 2004 rating decision.  However, review of 
subsequent actions makes it appear that the RO eventually 
developed evidence and denied the two claims under a merits 
analysis.  The Board finds that the two claims have been 
reopened during the course of the appeal and that both issues 
are now before the Board for appellate review under a merits 
analysis.  

With regard to the right foot issue, the August 2007 VA 
examination did not clearly address the question of whether 
the Veteran's service-connected knee disabilities caused, or 
aggravated, a right foot disability.  The Board is also 
unable to find that a May 2002 VA examination addressed these 
questions of secondary service connection with regard to the 
low back.  Under the circumstances, additional examinations 
are necessary. 
  
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
VA examinations of the right foot and low 
back.  The claims file must be made 
available to the examiner(s) for review 
in connection with the examination(s).  
Any medically indicated tests, such as x-
rays, should be accomplished.  Any 
current right foot and/or low back 
disabilities should be reported.  The 
appropriate examiner should respond the 
following:

     a) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right foot and/or low 
back disability is causally related to 
the Veteran's active duty service?

     b) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right foot and/or low 
back disability is proximately due to the 
service-connected bilateral knee 
disabilities?

     c) Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right foot and/or low 
back disability has been aggravated by 
the service-connected bilateral knee 
disabilities?

2.  The RO should then review the 
expanded record and determine if service 
connection is warranted for right foot 
disability and for low back disability.  
The RO should also review the record, to 
specifically include all evidence related 
to the knees during the period prior to 
the Veteran's March 10, 1998, claim for 
an increased rating, to determine if it 
was factually ascertainable that an 
increase in severity occurred during the 
one year period prior to March 10, 1998, 
so as to meet the criteria for 
compensable ratings for the bilateral 
knee disabilities.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


